Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 and 18-20 are currently pending in this application.
Claim 17 has been canceled.

Response to Amendments
The applicant amended independent claims 1, 11 and 19 with features similar to “wherein the ML algorithm is configured to distinguish the IR laser light. which is represented by a first set of pixels in the image, from other IR light, which is represented by a second set of pixels in the image, by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2016/0260261) in view of Wei et al. (2015/0002629) and further in view of Kowdle et al. (2015/0381972), Spero (2016/0195856) and Tan (2016/0184698).

Regarding claim 1, Hsu teaches a head-mounted device (HMD) (e.g., FIG. 1 illustrates example operations of an optical head mounted display (OHMD) for welding operable to render 3D augmented reality images before, during, and after welding operations. Hsu: [0006]) configured to detect infrared (IR) laser light being emitted in an environment (e.g., Disclosed example head mounted devices include optical and non-optic sensor(s), an augmented reality controller, a graphics processor, and a display. Hsu: [0030] L.1-3. In some examples, the optical sensor includes a three-dimensional laser scanner, structured light sensor, time of flight camera, and/or stereo vision cameras. Hsu: [0039] L.1-3.  The sensor(s) 228 may comprise, for example, a charge-coupled device, a black silicon sensor, an IR sensor, etc. Hsu: [0071] L.1-2 and Fig. 2A-2C), said HMD comprising:
at least one computer vision camera that omits an IR light filter such that a sensor of the at least one computer vision camera is operable to detect IR light, e.g., In some examples, the optical sensor includes a three-dimensional laser scanner, structured light sensor, time of flight camera, and/or stereo vision cameras. Hsu: [0039] L.1-3.  The sensor(s) 228 may comprise, for example, a charge-coupled device, a black silicon sensor, an IR sensor, etc. Hsu: [0071] L.1-2.  Infrared (IR) LEDs; Hsu: [0071] L.26-27, one or more lasers used in welding and/or cutting operations; Hsu: [0100] L.2-3. See 1_1 below), in the environment (e.g., the weld environment; Hsu: [0043] L.6); 
one or more processors (e.g., one or more processors (e.g., a central processing unit, a graphics processing unit, and a holographic processing unit) for processing the data from the camera(s) and various sensors to perform, for example, spatial mapping, gesture recognition, wearable user interface, and voice and speech recognition.  Hsu: [0026] L.6-11); and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the HMD (e.g., The augmented reality controller 210 may execute instructions stored in memory 211 and/or read and write data to and from memory 211. The memory 211 may include any type of volatile and/or non-volatile machine-readable storage device (e.g., random access memory, read only memory, hard disk, flash memory, etc.).  Hsu: [0057] L.5-10) to at least:
generate an image of the environment using the at least one computer vision camera (e.g., Disclosed example methods to augment a view of a weld environment include accessing first instructions corresponding to a weld operation to be performed in a weld environment, generating images of the weld environment using an optical sensor attached to a head mounted device; Hsu: [0044] L.1-5); 
feed the image as input to a machine learning (ML) algorithm, said ML algorithm being configured to identify IR laser light that is detected by the sensor of the at least one computer vision camera and that is recorded in the image (see 1_2 below), wherein the ML algorithm is configured to distinguish the IR laser light, which is represented by a first set of pixels in the image, from other IR light, which is represented by a second of pixels in the image (see 1_4 below), by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels (see 1_5  below); and 
visually display a notification comprising information corresponding to the detected IR laser light (see 1_3 below). 
While Hsu does not explicitly teach, Wei teaches:
(1_1). at least one computer vision camera that omits an IR light filter such that a sensor of the at least one computer vision camera is operable to detect IR light, including IR laser light (e.g., FIG. 2 includes a schematic block diagram of an imaging system 100 for generating a three-dimensional color image of an object or scene 12, according to some exemplary embodiments. Imaging system 100 can be used, for example, as part of a camera for a three-dimensional gesture recognitions system, such as those used in common video game systems. Referring to FIG. 2, imaging system 100 includes a source 114 of infrared light ("IR source 114"), such as an IR laser, which illuminates object or scene 12 with IR light. Imaging system 100 also includes an imager or camera 116, which receives and processes both visible light and IR light from object or scene 12. Camera 116 produces red (R), green (G) and blue (B) color image data of object or scene 12 and also generates IR image data for object or scene 12. Accordingly, camera 116 is referred to herein as a "RGB-IR camera."  Wei: [0019]. Referring to FIG. 5, in some particular exemplary embodiments, color data frames are identified as even data frames and IR data frames are identified as odd data frames. In these embodiments, color data frames are transmitted in alternating fashion with the IR data frames. Wei: [0031] L.1-5. As illustrated in FIG. 5, by decoding the frame header, back-end image processing circuitry 120 may determine each instance of collected RGB and IR data, a color data frame 170 is transmitted in a first group in a first time period, indicated in FIG. 5 by "A," and an IR data frame 172 is transmitted in a second group in a second time period indicated in FIG. 5 by "B."  Wei: [0031] L.11-17.  Therefore, when IR signal is not blocked, IR data frame 172 would be obtained);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wei into the teaching of Hsu so that visible and IR cameras can be integrated into an RGB-IR camera to efficiently generate color and IR images.
While the combined teaching of Hsu and Wei does not explicitly teach, Kowdle teaches:
(1_2). feed the image as input to a machine learning (ML) algorithm, said ML algorithm being configured to identify IR laser light that is detected by the sensor of the at least one computer vision camera and that is recorded in the image (e.g., FIG. 1 shows an example system in which stereo cameras 102 and 103 of an image capturing system or subsystem 104 capture left and right stereo images 105 synchronized in time (e.g., the cameras are “genlocked”). In one implementation the cameras 102 and 103 capture infrared (IR) images, as IR does not affect the visible appearance of the scene (which is generally advantageous, such as in video conferencing and object modeling applications). As can be readily appreciated, in some scenarios such as studio environments, more than two IR depth-sensing cameras may be present. Further, one or more other cameras may be present in a given system, such as RGB cameras, and such other cameras may be used to help in estimating depth, for example. Kowdle: [0024]. In FIG. 1, a projector 106 is shown that projects an IR pattern onto a scene, such as a pattern of dots, although other spot shapes and/or pattern types may be used. For purposes of brevity, dots are generally described hereinafter. The pattern may be designed (e.g., encoded) into a diffractive optical component (a diffractive optical element or combination of elements) that disperse laser light into the scene, e.g., as a dot pattern. As set forth above, the pattern may be planned or random, but is learned by calibration. Kowdle: [0025]. FIGS. 2 and 3 exemplify the projection concept. The projector 106, represented in FIG. 2 as a circle in between the stereo cameras 102 and 103, and in FIG. 3 as a laser 330 coupled to a diffractive optical element 332 incorporated into a device 334, projects a dot pattern onto a scene 222 (FIG. 2). Via calibration, the projected dot pattern 108 is known to a depth estimator 110, which may be part of an image processing system or subsystem 112. The known dot pattern may be maintained in any suitable data structure, and in one implementation tracks at least the (x, y) coordinate, (which may be at a sub-pixel resolution as described below), of each dot at various possible depths; this corresponds to storing the projected ray of each dot. An alternative is to represent each dot as a bit vector including neighbors for vector matching with camera-captured dots similarly represented by vectors. Kowdle: [0026] and Figs. 2 and 3.  The depth estimator 110 is taken as the machine learning (ML) algorithm to determine the depths of the dot pattern);
(1_3). visually display a notification comprising information corresponding to the detected IR laser light (e.g., The cameras 102 and 103 capture the dots as they reflect off of object surfaces in the scene 222 and (possibly) the background. In general, one or more features of the captured dots are indicative of the distance to the reflective surface. Note that FIGS. 2 and 3 (or any of the drawings herein) are not intended to be to scale, nor represent the same scene as one another, nor convey any sizes, distance, dot distribution pattern, dot density and so on. Kowdle: [0027] and Figs. 2 and 3. The presence of dots indicate the detection of projection of IR pattern from projector 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kowdle into the combined teaching of Hsu and Wei to detect depth using a known projection pattern.
While the combined teaching of Hsu, Wei and Kowdle does not explicitly teach, Spero teaches:su, 
(1_4). the ML algorithm is configured to distinguish the IR laser light, which is represented by a first set of pixels in the image, from other IR light, which is represented by a second of pixels in the image (e.g., The computer micro-processor 206 can be a micro-controller, FPGA, a DSP or other circuitry used to control and connect the devices attached to the platform and communicate via the communications circuitry and protocols with other home devices or the internet. It can use internally stored best practice information in via lookup tables or access a cloud based database for a larger database that is continuously added to as machine learning user experience data is uploaded from installed systems which continuously feeds user statistic and best practice energy, environmental health and other factors useable by the AI decision tree in choosing optimal solution to needs. Spero: [0129] L.1-12.  In a standard system, focused light sources, IR or laser pointer 216 are placed at known spacing's at coordinates around the platform 200.  Spero: [0135] L.15-18. The controller then operates the laser 216 and drives the movable mount of 215 until the camera vision system identifies the laser reflection off the target. Using the camera pixels as feedback and running algorithms to determine the best path of movement of the laser to the target, while using an inexpensive laser or light, the motion system does not require expensive servomotors to aim devices. The LED light sources 207 can be aimed by the controller 206 coordinating the timed light output itself as the camera pixels registration. The processor running algorithms known in the art of image recognition calculates the center of mass for the light output using the pixels as light meters. It determines its center of effect and the controller drives the mount movement devices to light the coordinate of interest. Synergistically, an IR light source 217 for aiding camera 212 for night vision is also used for IR control of appliances that use IR remote controllers now uniting them under the controller in a network.  Spero: [0135] L.26-43.  Therefore, the processor identifies pixels of laser (216) reflection off the target and IR light source 217 for aiding night vision pixels);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spero into the combined teaching of Hsu, Wei and Kowdle so that laser pointer 216 and IR light source 217 can be identified by the processor.
While the combined teaching of Hsu, Wei, Kowdle and Spero does not explicitly teach, Tan teaches:su, 
(1_5). by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels (e.g., In another preferred embodiment of tag play screen, the player has a handphone 13 connected to toy laser tag gun 120 and sword 40. The tag play screen 90 is connected to a mobile display device 13 that registers the players at the same server 19 on the same game. In the beginning of the laser tag gaming, the tag play screen 90 is activated and theme provides various animated figures player can choose to fight against, for instance, the player chooses the urban warriors. When the game starts, tag play screen 90 shows the scene moving to simulate player walking across a path to set up a position to take up sniper position. Then, the sound files in the server 19 plays to explain that enemies are coming close and players see fire fights commencing. The players start to see enemy forces approaching as engagement starts. The fights goes into the night, the players use the graphical user interface on handphone 13 to do a night vision goggle (NVG) and the graphics change on screen to NVG. In this game, illumination rounds can be used by using the graphical user interface on handphone 13. At close range, the players use the laser tag sword 40 to kill the invading urban warriors. Tan: [0070] L.1-20.  Therefore, the fights goes into the night, the player can see the laser tag sword 40 on the screen of the night vision goggle (NVG), which uses the IR light source for aiding night vision (Spero: [0135] L.40-41). It is obvious that the system detects the sword in the night. In FIG. 2, there is shown another preferred embodiment of the present invention, a toy laser tag sword 40 is employed in the system. The toy laser tag sword 40 is capable of transmitting an IR beam of light for use in a laser tag gaming. Tan: [0048] L.1-5 and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    531
    481
    media_image1.png
    Greyscale

It can be seen that the sword consists of straight line and the laser tag sword 40 transmits a line of IR beam of light);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tan into the combined teaching of Hsu, Wei, Kowdle and Spero so that the players can see the sword (pixels) and the IR beam of light with the night vision (pixels) goggle.


Regarding claim 3, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 1, wherein execution of the instructions further causes the HMD to perform parallax correction to compensate for a positional offset between a pupil of an eye of a user wearing the HMD and the at least one computer vision camera (e.g., Note that the placement of the projector 106 may be outside the cameras (e.g., FIG. 1), or in between the cameras (FIGS. 2 and 3) or at another location, such as above or below one or both of the cameras. The examples herein are in no way limiting of where the cameras and/or projector are located relative to one another, and similarly, the cameras may be positioned at different positions relative to each other. Notwithstanding, the relative locations of the cameras and projector are known, e.g., as determined at manufacturing time and/or able to be re-measured if needed. Kowdle: [0028]. Further, semi-occlusion can prevent both cameras from seeing the same dot. Semi-occlusion is generally represented in FIG. 11, where the left camera C1 cannot capture in its corresponding image 11 the projected dot 1100, but the right camera C2 can in its image 12. Therefore, a robust decision may be used that allows a two-view match to be the final winner for determining a dot's depth even when a valid (but lower scoring) three-way match exists. Kowdle: [0057] and Fig. 11; reproduced below for reference.

    PNG
    media_image2.png
    641
    419
    media_image2.png
    Greyscale

).

Regarding claim 4, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 3, wherein performing the parallax correction is performed using a full depth map to perform a full reprojection (e.g., The cameras 102 and 103 capture the dots as they reflect off of object surfaces in the scene 222 and (possibly) the background. In general, one or more features of the captured dots are indicative of the distance to the reflective surface. Note that FIGS. 2 and 3 (or any of the drawings herein) are not intended to be to scale, nor represent the same scene as one another, nor convey any sizes, distance, dot distribution pattern, dot density and so on.  Kowdle: [0027]. Note that the placement of the projector 106 may be outside the cameras (e.g., FIG. 1), or in between the cameras (FIGS. 2 and 3) or at another location, such as above or below one or both of the cameras. The examples herein are in no way limiting of where the cameras and/or projector are located relative to one another, and similarly, the cameras may be positioned at different positions relative to each other. Notwithstanding, the relative locations of the cameras and projector are known, e.g., as determined at manufacturing time and/or able to be re-measured if needed. Kowdle: [0028]. The image processing system or subsystem 112 includes a processor 120 and a memory 122 containing one or more image processing components, such as the depth estimator 110. In one aspect, the depth estimator 110 includes a trinocular matching component 126 or the like that uses the images as well as the known projector pattern 106 to estimate depth data. One or more depth maps 128 may be obtained via the depth estimator 110 as described herein. Kowdle: [0032]. Further, semi-occlusion can prevent both cameras from seeing the same dot. Semi-occlusion is generally represented in FIG. 11, where the left camera C1 cannot capture in its corresponding image 11 the projected dot 1100, but the right camera C2 can in its image 12. Therefore, a robust decision may be used that allows a two-view match to be the final winner for determining a dot's depth even when a valid (but lower scoring) three-way match exists. Kowdle: [0057] and Fig. 11).

Regarding claim 5, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 3, wherein performing the parallax correction is performed using a planar depth map to perform a planar reprojection (e.g., The cameras 102 and 103 capture the dots as they reflect off of object surfaces in the scene 222 and (possibly) the background. In general, one or more features of the captured dots are indicative of the distance to the reflective surface. Note that FIGS. 2 and 3 (or any of the drawings herein) are not intended to be to scale, nor represent the same scene as one another, nor convey any sizes, distance, dot distribution pattern, dot density and so on.  Kowdle: [0027]. Note that the placement of the projector 106 may be outside the cameras (e.g., FIG. 1), or in between the cameras (FIGS. 2 and 3) or at another location, such as above or below one or both of the cameras. The examples herein are in no way limiting of where the cameras and/or projector are located relative to one another, and similarly, the cameras may be positioned at different positions relative to each other. Notwithstanding, the relative locations of the cameras and projector are known, e.g., as determined at manufacturing time and/or able to be re-measured if needed. Kowdle: [0028]. The image processing system or subsystem 112 includes a processor 120 and a memory 122 containing one or more image processing components, such as the depth estimator 110. In one aspect, the depth estimator 110 includes a trinocular matching component 126 or the like that uses the images as well as the known projector pattern 106 to estimate depth data. One or more depth maps 128 may be obtained via the depth estimator 110 as described herein. Kowdle: [0032]. Further, semi-occlusion can prevent both cameras from seeing the same dot. Semi-occlusion is generally represented in FIG. 11, where the left camera C1 cannot capture in its corresponding image 11 the projected dot 1100, but the right camera C2 can in its image 12. Therefore, a robust decision may be used that allows a two-view match to be the final winner for determining a dot's depth even when a valid (but lower scoring) three-way match exists. Kowdle: [0057] and Fig. 11).

Regarding claim 6, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 1, wherein execution of the instructions further causes the HMD to:
in response to the ML algorithm identifying the IR laser light in the image, tracing the IR laser light detected in the image to identify a travel path of the IR laser light through the environment (e.g., Each of the completed weld bead 402, the weld puddle 404, the wire stick out 408, the torch 410, and the seam 412 may be the physical object or a holographic rendering of the object based on tracked object positions, head movement, CAD model, WPS, sensor data, etc. Hsu: [0087] L.1-5. The example head mounted systems 20 of FIGS. 2A-2C illustrate an example focal point 470 and an example laser envelope 472 as holographically-illustrated objects in the weld environment. The example interface 468 also illustrates the weld bead 402 and the workpiece 102.  Hsu: [0102] L.1-5. The example virtual objects 470, 472 may assist the alignment of laser in programming a robot for welding, cladding, and/or cutting. Hsu: [0103] L.7-9). 

Regarding claim 7, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 6, wherein the notification includes a display of the traced travel path of the IR laser light (e.g., In laser welding, laser-GMAW hybrid welding, laser cladding and laser cutting, knowledge of the laser focus position, the focal length, and/or the shape of laser envelope, relative to the part/weldment to be processed and/or in relation with powder/wire delivery in 3D additive manufacturing, cladding, or surfacing applications, may affect the quality of the resulting operation. Conventional systems use a low power visible laser to display an indicator for the purposes of alignment. However, the conventional alignment method may lack sufficient accuracy to indicate the focal point (e.g., due to a roughly fixed spot size of the alignment laser), the depth of focus, and/or the laser envelope. Hsu: [0101]. The example head mounted systems 20 of FIGS. 2A-2C illustrate an example focal point 470 and an example laser envelope 472 as holographically-illustrated objects in the weld environment. The example interface 468 also illustrates the weld bead 402 and the workpiece 102.  Hsu: [0102] L.1-5. The example virtual objects 470, 472 may assist the alignment of laser in programming a robot for welding, cladding, and/or cutting. Hsu: [0103] L.7-9).

Regarding claim 8, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 6, wherein the notification includes an identification of an originating source of the IR laser light (e.g., When the head mounted system 20 is used, the example head mounted system 20 may be provided with an eye protection lens that filters out the wavelength of the specific material processing laser (e.g., instead of an auto-darkening lens 226). The head mounted system 20 project virtual object(s) simulating the laser output, such as the focal point 470 and the laser envelope 472. The example virtual objects 470, 472 may assist the alignment of laser in programming a robot for welding, cladding, and/or cutting. The virtual objects 470, 472 provide a virtual laser image to illustrate the location of the laser during actual welding when the laser has invisible wavelength (e.g., from 800-1064 nanometers for solid state lasers or 10.6 micrometer for CO2 gas laser). The virtual objects 470, 472 may also illustrate the laser envelope and/or the gas envelope for a laser powder process or a wire deposition process. Hsu: [0103]).

Regarding claim 9, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 6, wherein the notification includes a directional indicator indicating a direction from where the IR laser light originated (e.g., When the head mounted system 20 is used, the example head mounted system 20 may be provided with an eye protection lens that filters out the wavelength of the specific material processing laser (e.g., instead of an auto-darkening lens 226). The head mounted system 20 project virtual object(s) simulating the laser output, such as the focal point 470 and the laser envelope 472. The example virtual objects 470, 472 may assist the alignment of laser in programming a robot for welding, cladding, and/or cutting. The virtual objects 470, 472 provide a virtual laser image to illustrate the location of the laser during actual welding when the laser has invisible wavelength (e.g., from 800-1064 nanometers for solid state lasers or 10.6 micrometer for CO2 gas laser). The virtual objects 470, 472 may also illustrate the laser envelope and/or the gas envelope for a laser powder process or a wire deposition process. Hsu: [0103].  The movement of the laser out indicates the direction of the weld).

Regarding claim 11, the claim is a method claim of HMD claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.  
Hsu teaches “Methods and systems are described on augmented reality or mixed reality with see-through or transparent displays that blend computer generated graphics with real welding scene observed directly by human eyes.” (Hsu: [0005]).

Regarding claim 12, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the at least one computer vision camera is a head tracking camera (e.g., Aspects of certain embodiments of this disclosure provide a human welder user interfaces comprising one or more a of holographic near-eye display (e.g., light field display of micro lens array, etc.), and energy efficient high FOV depth camera, a head tracking sensor, a gaze tracking sensor, and one or more processors (e.g., a central processing unit, a graphics processing unit, and a holographic processing unit) for processing the data from the camera(s) and various sensors to perform, for example, spatial mapping, gesture recognition, wearable user interface, and voice and speech recognition. Hsu: [0026]).

Regarding claim 14, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the notification is overlaid on a video passthrough image that has undergone parallax correction (e.g., The camera 102 and 103 capture the dots as they reflect off of object surfaces in the scene 222 and (possibly) the background. In general, one or more features of the captured dots are indicative of the distance to the reflective surface. Note that FIGS. 2 and 3 (or any of the drawings herein) are not intended to be to scale, nor represent the same scene as one another, nor convey any sizes, distance, dot distribution pattern, dot density and so on.  Kowdle: [0027]. Note that the placement of the projector 106 may be outside the cameras (e.g., FIG. 1), or in between the cameras (FIGS. 2 and 3) or at another location, such as above or below one or both of the cameras. The examples herein are in no way limiting of where the cameras and/or projector are located relative to one another, and similarly, the cameras may be positioned at different positions relative to each other. Notwithstanding, the relative locations of the cameras and projector are known, e.g., as determined at manufacturing time and/or able to be re-measured if needed. Kowdle: [0028]. The image processing system or subsystem 112 includes a processor 120 and a memory 122 containing one or more image processing components, such as the depth estimator 110. In one aspect, the depth estimator 110 includes a trinocular matching component 126 or the like that uses the images as well as the known projector pattern 106 to estimate depth data. One or more depth maps 128 may be obtained via the depth estimator 110 as described herein. Kowdle: [0032]. Further, semi-occlusion can prevent both cameras from seeing the same dot. Semi-occlusion is generally represented in FIG. 11, where the left camera C1 cannot capture in its corresponding image 11 the projected dot 1100, but the right camera C2 can in its image 12. Therefore, a robust decision may be used that allows a two-view match to be the final winner for determining a dot's depth even when a valid (but lower scoring) three-way match exists. Kowdle: [0057] and Fig. 11).

Regarding claim 16, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the HMD further includes a thermal imaging camera (e.g., The sensor(s) 228 may comprise, for example, a charge-coupled device, a black silicon sensor, an IR sensor, an acoustic sensor, an induction sensor, a motion sensor, an optical sensor, an opacity sensor, a proximity sensor, an inductive sensor, an Eddy-current sensor, a passive infrared proximity sensor, a radar, a capacitive displacement sensor, a hall-effect sensor, a magnetic sensor, a GPS sensor, a thermal imaging sensor, … Hsu: [0071] L.1-8).

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Wei, Kowdle, Spero and Tan as applied to claim 1 and further in view of APDS-9253 (Data Sheet of APDS-9253-001 Digital RGB sensor, March 12, 2019).

Regarding claim 2, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 1, wherein generating the image of the environment is triggered in response to a determination that an ambient light level of the environment is at or below about 5 lux (see 2_1 below).
While the combined teaching of Hsu, Wei, Kowdle, Spero and Tan does not explicitly teach, APDS-9253 teaches:
(2_1). generating the image of the environment is triggered in response to a determination that an ambient light level of the environment is at or below about 5 lux (e.g., At ALS gain 1x, Resolution (16 bits), Integration Time 25ms, the digital RGB sensor APDS-9253-001 works with a minimum Lux of 2.193 which is less than 5 lux.  APDS-9253: p. 7 Table L.1. Therefore, the APDS-9253-001 is able to capture images at a low lux level of 2.193).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of APDS-9253 into the combined teaching of Hsu, Wei, Kowdle, Spero and Tan because technology has enabled us to capture images at a low ambient light level.

Regarding claim 15, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the HMD omits all low light cameras (see 15_1 below).
While the combined teaching of Hsu, Wei, Kowdle, Spero and Tan does not explicitly teach, APDS-9253 teaches:
(15_1). the HMD omits all low light cameras (e.g., APDS-9253-001 can be configured to run in ALS mode or in RGB mode. The difference between both submodes of the light sensor (LS) is in the activation of the sensor channels. ALS mode is offered for power saving if the full RGB functionality is not needed. APDS-9253: p.9 para. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of APDS-9253 into the combined teaching of Hsu, Wei, Kowdle, Spero and Tan to save power for low light mode.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Wei, Kowdle, Spero and Tan as applied to claim 1 and further in view of Davidovics et al. (2015/0223683).

Regarding claim 10, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the HMD of claim 1, wherein the IR light filter is a detachable filter such that the IR light filter is detachable from the at least one computer vision camera (see 10_1 below).
While the combined teaching of Hsu, Wei, Kowdle, Spero and Tan does not explicitly teach, Davidovics teaches:
(10_1). the IR light filter is a detachable filter such that the IR light filter is detachable from the at least one computer vision camera (e.g., The system itself may also include: (f) at least one detachable optical filter shield configured to reversibly cover and occlude vision in one or both of the eyes of the test subject, wherein this shield includes an outer rim that encloses an optical filter and is attached to the base frame via magnetic or friction coupling, and with this optical filter chosen from the group including: (i) a long-pass optical filter configured to allow infrared light to pass while blocking light of any wavelength visible to humans, (ii) a band-pass optical filter that allows transmission of visible light over a narrow range centered on the peak emission wavelength chosen from the group of either a red or green or other color laser, and (iii) a stack of three optical filters, including a short-pass, a band-stop, and a long-pass filter, the combination of which results in a dual pass-band filter that allows transmission of infra-red light and also allows transmission of visible light over a narrow range centered on the peak emission wavelength chosen from the group of either a red or green or other color laser, Davidovics: [0023] L.1-18.  Therefore, when used as a band-pass optical filter, the filter acts as a detachable optical filter for infrared light).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Davidovics into the combined teaching of Hsu, Wei, Kowdle, Spero and Tan so that the user can conveniently blocks color or infrared lights with the detachable optical filter shield.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Wei, Kowdle, Spero and Tan as applied to claim 11 and further in view of Attoparsec (“Thermal Camera with Glass,” 9/20/2013; URL: https://www.youtube.com/watch?v=EZyN48nFiRY).

Regarding claim 13, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the notification is overlaid onto an image generated by a thermal imaging camera (see 13_1 below).
While the combined teaching of Hsu, Wei, Kowdle, Spero and Tan does not explicitly teach, Attoparsec teaches
(13_1). the notification is overlaid onto an image generated by a thermal imaging camera (e.g., The 1x IR Blue thermal camera strapped to my forehead in an entirely reasonable and not at all dorky fashion.  This is connected to Glass over Bluetooth, running my own version of the IR Blue software to deal with the very limited Glass interface.  Attoparsec: 0:13/1:23; p.3 upper screen. 

    PNG
    media_image3.png
    478
    855
    media_image3.png
    Greyscale

When launching, FIRsensor is activated; Attoparsec: 0:30/1:23; p.5 upper screen

    PNG
    media_image4.png
    480
    853
    media_image4.png
    Greyscale

A strip of rectangle showing the temperature of area covered by the strip indicates the temperature of the area with color as shown in frame at 0:50/1:23 of the video below.

    PNG
    media_image5.png
    486
    856
    media_image5.png
    Greyscale

It can be seen from the frame that the strip covers an area with a temperature range as indicated with different colors, where the left hand side has a higher temperature of 33.2 over the laptop position and the right hand side has a lower temperature of roughly 30.85 (about the mid-range of 28.5 to 33.2). The different color of the strip indicates the temperature of the area covered by the strip.  Furthermore, thermal imaging data as shown in the strip of rectangle showing the temperature of the environment over the rectangular region; Attoparsec: 0.46/123; p.11 lower screen.

    PNG
    media_image6.png
    481
    857
    media_image6.png
    Greyscale

Therefore, a thermal image is placed over region where the temperature is measured/detected and indicated with different colors on the thermal image strip).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Attoparsec into the combined teaching of Hsu, Wei, Kowdle, Spero and Tan so that the user is provided the temperature information to avoid touching hot areas.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Wei, Kowdle, Spero and Tan as applied to claim 11 and further in view of Alameh et al. (2015/0022439) 

Regarding claim 18, the combined teaching of Hsu, Wei, Kowdle, Spero and Tan teaches the method of claim 11, wherein the ML algorithm is further configured to distinguish the IR laser light from the other IR light by detecting a difference in intensity between an intensity of the IR laser light and intensities of the other IR light (see 18_1).
While the combined teaching of Hsu, Wei, Kowdle, Spero and Tan does not explicitly teach, Alameh teaches:
(18_1). the ML algorithm distinguishes the IR laser light from other IR light by detecting a difference in intensity between an intensity of the IR laser light and intensities of the other IR light (e.g., As shown at 500, light from the first LED 504 is pulsed on and off to create a first embedded signal, specifically a "dash-dash-dash" signal. Similarly, light from the second 506 and third 508 LEDs is pulsed to create a "dot-dot-dot" and a "dash-dot-dash" signal, respectively. As a user's hand 514 sweeps from left to right in front of the tablet 502, infrared light from the three LEDs 504-508 (infrared transmitters/light-emitting diodes 504-508; Alameh: [0059] L.4-5 and L.14) is reflected from the hand and received by the photodiode 510. Because the hand 514 is closer to the first LED 504 than the second LED 506, the total distance light travels to be received by the photodiode 510 is shorter for light emitted by the first LED 504 as compared to light emitted by the second LED 506. Therefore, light emitted by the first LED 504 is received at the photodiode 510 with greater intensity as compared to light emitted by the second LED 506. The device 502, using a processing element (e.g., processing element 214), determines a relative or absolute intensity for the light received at the photodiode 510 from each of the three LEDs 504-508. By associating each intensity with a particular LED using the embedded signals, the device 502 "triangulates" a position for the hand 514. Alameh: [0060].  Therefore, the device 502 has to detect (learn) and distinguish the three IR lights from the embedded signal: “dash-dash-dash”, “dot-dot-dot” and “dash-dot-dash”; distance travelled; and relative or absolute intensity of each of the three LEDs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameh into the combined teaching of Hsu, Wei, Kowdle, Spero and Tan so that the IR lights are distinguished making use of the difference in intensities among the different lights.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2016/0260261) in view of Wei et al. (2015/0002629) and further in view of Kowdle et al. (2015/0381972), Spero (2016/0195856), Tan (2016/0184698) and Attoparsec (“Thermal Camera with Glass,” 9/20/2013; URL: https://www.youtube.com/watch?v=EZyN48nFiRY).

Regarding claim 19, the claim includes features of claims 11, 13-14 and 16 and it is rejected under similar rationale as the combination of claims 11, 13-14 and 16.
Therefore, the features: 
“A head-mounted device (HMD) configured to detect collimated infrared (IR) light being emitted in an environment, said HMD comprising (Hsu: [0006]. See rejections in claim 1 above): 
at least one computer vision camera that omits an IR light filter such that a sensor of the at least one computer vision camera is operable to detect IR light, including collimated IR light, in the environment (Hsu: [0039], [0043], [0071] and [0100] and Wei: [0019] and [0031]. See rejections in claim 1 above);
one or more processors (Hsu: [0026].  See rejections in claim 1 above); and
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the HMD to at least (Hsu: [0057].  See rejections in claim 1 above):
generate a first image of the environment using the at least one computer vision camera (Hsu: [0044].  See rejections in claim 1 above);
generate a second image of the environment using a thermal imaging camera (Hsu: [0071].  See rejections in claims 13 and 16 above.  The strip of color band over a particular location is taken as a second image – thermal image);
feed the first image as input to a machine learning (ML) algorithm, said ML algorithm being configured to identify collimated IR light that is detected by the sensor of the at least one computer vision camera and that is recorded in the first image (Kowdle: [0024]-[0026] and Figs. 2-3.  See rejections in claim 1 above), wherein the ML algorithm is configured to distinguish the collimate IR laser light, which is represented by a first set of pixels in the first image, from other IR light, which is represented by a second set of pixels in the first image (Spero: [0129], [0135].  See rejections in claim 1 above), by detecting a line of collimate IR light forming the collimate IR laser light, the line of collimated IR light being visible in the first image via the first set of pixels (Tan: [0048], [0070] and Fig. 2.  See rejections in claim 1 above);
reproject the identified collimated IR light to compensate for parallax between the user's pupil and the at least one computer vision camera (Kowdle: [0028], [0032] and [0057] and Fig. 11.  See rejections in claim 14 above.  Images I1 and I2 are the images at the user’s pupils)”
Claim 19 further recites:
reproject the second image to compensate for parallax between a pupil of a user wearing the HMD and the thermal imaging camera (e.g., one of the images I1 or I2 is replaced with a thermal image as observed from the position of C1 or C2 respectively where the camera is FIRsensor (Attoparsec) that captures the temperatures of the area with color indicated on the strip); 
overlay the reprojected collimated IR light onto the reprojected second image to generate an overlaid image (e.g., one of the images I1 or I2 is replaced with a thermal image as observed from the position of C1 or C2 respectively where the camera is FIRsensor (Attoparsec) that captures the temperatures of the area with color indicated on the strip overlaying the location); and
visually display the overlaid image (Attoparsec: video at 0:46/1:23 second).

Regarding claim 20, the combined teaching of Hsu, Wei, Kowdle, Spero, Tan and Attoparsec teaches the HMD of claim 19, wherein reprojecting the identified collimated IR light is performed by reprojecting only the identified collimated IR light included in the first image and refraining from reprojecting other content included in the first image (e.g., Note that the placement of the projector 106 may be outside the cameras (e.g., FIG. 1), or in between the cameras (FIGS. 2 and 3) or at another location, such as above or below one or both of the cameras. The examples herein are in no way limiting of where the cameras and/or projector are located relative to one another, and similarly, the cameras may be positioned at different positions relative to each other. Notwithstanding, the relative locations of the cameras and projector are known, e.g., as determined at manufacturing time and/or able to be re-measured if needed. Kowdle: [0028]. Further, semi-occlusion can prevent both cameras from seeing the same dot. Semi-occlusion is generally represented in FIG. 11, where the left camera C1 cannot capture in its corresponding image 11 the projected dot 1100, but the right camera C2 can in its image 12. Therefore, a robust decision may be used that allows a two-view match to be the final winner for determining a dot's depth even when a valid (but lower scoring) three-way match exists. Kowdle: [0057] and Fig. 11.  It can be seen from Fig. 11 that image I2 does not include other contents that are not in image I1).

Response to Arguments
Applicant’s arguments filed on December 22, 2021 have been fully considered but they are directed towards newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection with additional references of Spero and Tan presented above.
R1.	The applicant amended independent claims 1, 11 and 19 with features similar to “wherein the ML algorithm is configured to distinguish the IR laser light. which is represented by a first set of pixels in the image, from other IR light, which is represented by a second set of pixels in the image, by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels”.
The examiner applied the reference of Spero and Tan to teach observation of image pixels of IR laser and IR lights for night vision.
The reference of Spero teaches “The computer micro-processor 206 can be a micro-controller, FPGA, a DSP or other circuitry used to control and connect the devices attached to the platform and communicate via the communications circuitry and protocols with other home devices or the internet. It can use internally stored best practice information in via lookup tables or access a cloud based database for a larger database that is continuously added to as machine learning user experience data is uploaded from installed systems which continuously feeds user statistic and best practice energy, environmental health and other factors useable by the AI decision tree in choosing optimal solution to needs.” (Spero: [0129] L.1-12) and “The controller then operates the laser 216 and drives the movable mount of 215 until the camera vision system identifies the laser reflection off the target. Using the camera pixels as feedback and running algorithms to determine the best path of movement of the laser to the target, while using an inexpensive laser or light, the motion system does not require expensive servomotors to aim devices. The LED light source 207 can be aimed by the controller 206 coordinating the timed light output itself as the camera pixels registration. The processor running algorithms known in the art of image recognition calculates the center of mass for the light output using the pixels as light meters. It determines its center of effect and the controller drives the mount movement devices to light the coordinate of interest. Synergistically, an IR light source 217 for aiding camera 212 for night vision is also used for IR control of appliances that use IR remote controllers now uniting them under the controller in a network.”  (Spero: [0135] L.26-43).
Therefore, Spero teaches that IR light source is used to facilitate night vision.
R2.	The reference of Tan teaches observing images of laser tag sword in the night with the aid of IR light source on the screen of the night vision goggle with “In another preferred embodiment of tag play screen, the player has a  headphone 13 connected to toy laser tag gun 120 and sword 40. The tag play screen 90 is connected to a mobile display device 13 that registers the players at the same server 19 on the same game. In the beginning of the laser tag gaming, the tag play screen 90 is activated and theme provides various animated figures player can choose to fight against, for instance, the player chooses the urban warriors. When the game starts, tag play screen 90 shows the scene moving to simulate player walking across a path to set up a position to take up sniper position. Then, the sound files in the server 19 plays to explain that enemies are coming close and players see fire fights commencing. The players start to see enemy forces approaching as engagement starts. The fights goes into the night, the players use the graphical user interface on handphone 13 to do a night vision goggle (NVG) and the graphics change on screen to NVG. In this game, illumination rounds can be used by using the graphical user interface on handphone 13. At close range, the players use the laser tag sword 40 to kill the invading urban warriors.”  (Tan: [0070] L.1-20). 
Tan further teaches that the laser tag sword 40 is straight line (Fig. 2 of Tan) in shape and hence the laser tag of sword is in a line shape with a night vision goggle.
Therefore, players of Tan can see (detect) the laser tag of sword at night with a night vision goggle with IR light source (as discussed in R1 above).
For details, please see rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611